Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 27, 2021 has been entered.


Response to Amendment

Applicant's amendments and accompanying remarks filed on December 27, 2021  have been entered and considered. Claims 1 – 5 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Goenka in view of Lee as detailed in Office action dated October 26, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Goenka et al. US 2017/0088979 A1 (Goenka) in view of Lee et al. US 2011/0133011 A1 (Lee).  

Considering claims 1, 2 and 4, Goenka teaches a woven fabric comprising a plurality of warp yarns, which are arranged to define a warp end density between about 50 warp ends per inch and about 300 warp ends per inch. The weft yarns are arranged to define a weft density between about 50 picks per inch and about 300 picks per inch [0018]. Further, although Goenka teaches the use of high bulk yarns [0025], it does not recognize the use of separable draw textured yarns as required by the claims. However, Lee teaches a method of manufacturing a separable textured interlaced filament yarn, and the yarns thereof, the method comprising: passing a polymer melt through a spinning unit (14) to form a plurality of molten streams; cooling the molten streams in a quenching zone (18) to form plurality of polymer filaments; grouping the filaments to form a yarn; and passing the yarn through an interlacing means (20) to interlace the filaments within the yarn, to provide a separable interlaced filament yarn, wherein the interlacing of the filaments within the yarn is retained during further processing of the yarn to fabric and in the fabric [FIG. 1; [0021, 0047, 0049 and Claim 1]. Furthermore, Lee teaches at [0050] that each of 16a and 16b, 16c and 16d, and 16e and 16f are combined to form multiend bundles 24c, 24b, and 24a, respectively, which are wound to form multiend packages 28c, 28b, and 28a, respectively. When the package is placed on the creel for unwinding, two thread lines are available from each multiend package. Moreover, Lee teaches that the separable interlaced filament yarn, which is converged with at least one more separable interlaced filament yarn to provide a multiply separable interlaced filament yarn [0049 – 0055]. Lee further teaches that Lee teaches at Example 2 a multiend package of two thread lines each of 27 dtex or 24.3 denier, and 17 filaments, each thread line with 34 filaments is prepared from a single spinneret and separated into two thread lines with 17 filaments each. Then, each thread line has 17 filaments. 
At [0008] Lee teaches that the multiend package of yarn of the disclosure, would be a way to significantly increase yarn manufacturing productivity while decreasing investment intensity and cost of manufacture. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Lee’s yarns as the bulk yarn in Goenka’s woven fabric when it is desired to benefit of significantly increase yarn manufacturing productivity while decreasing investment intensity and cost of manufacture.   

As to the new limitation in claim 1 requiring that at least one group of separable yarns draw textured yarns are together inserted in one weft insertion on a loom, this is considered to be a product by process limitation and it is not given patentable weight absent evidence that the product-by-process limitation structurally or compositionally distinguishes the claimed article over the prior art. “[Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process]”; (In re Thorpe, 227 USPQ 964,966). 

As to the new limitation in claims 2 and 4, narrowing the picks per inch from 200 to 3000, Goenka teaches at [0018] that the yarns are arranged to define a weft density between about 50 and about 300 picks per inch.   

Considering claims 3 and 5, Goenka teaches at [0050] that the woven fabric of the disclosure has applications as bedding article. 

Response to Arguments

Applicant's amendments and accompanying remarks filed on December 27, 2021  have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Goenka in view of Lee as detailed in Office action dated October 26, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on December 27, 2021 have been fully considered but they are found to be not persuasive for the following reasons.

Applicant traverses the 103 rejection in last Office action on the basis that taken as a whole, Lee teaches that the yarns in the multi-ended packages (corresponding to the recited “two or more separable interlaced multi-filament yarns”) must be processed separately in further processing. Using the teaching of Lee, a person of ordinary skill in the art would take the two yarns from the multi-end package of Lee, then tangentially unwind it using rollers, further separately process the two yarns in two texturizing units to obtain two textured yarns and then wind the two textured yarns onto two separate packages. 

In response, the examiner recognizes the differences in processing the draw textured yarns of Lee and those in the instant application. However, as set forth above in the rejection of claim 1, the new limitation are considered to be a product by process limitation and it is not given patentable weight absent evidence that the product-by-process limitation structurally or compositionally distinguishes the claimed article over the prior art. “[Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process]”; (In re Thorpe, 227 USPQ 964,966). 

Applicant further argues at 5.1 that Lee does not teach a “method of manufacturing a separable textured interlaced filament yarn”.

In response, the examiner respectfully submits that the article being claimed in this application is “woven textile fabric”. None of the claims are directed to a “method of manufacturing a separable textured interlaced filament yarn”.

In response to arguments at 5.1 – 5.8, the examiner respectfully submits that in the rejection above, it is the combined teachings of Goenka and Lee that renders the instant claims obvious. Further, in the instant case, it is the Lee reference that teaches the separable yarns. Furthermore, the examiner submits that it has been held that “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references”.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786